Citation Nr: 0112112	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-17 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
right hand as secondary to shell fragment wounds of the right 
upper arm.

2.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the right upper arm currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to August 1968.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina which denied entitlement to an increased 
rating for residuals of shell fragment wounds of the right 
upper arm and from a December 1999 decision which denied 
entitlement to service connection for a right hand disorder 
as secondary to residuals of shell fragment wounds of the 
right upper arm.


REMAND

The veteran asserts that he has numbness of three fingers of 
his right hand which he feels resulted from his shell 
fragment wounds of the right upper extremity.  On VA 
examination in June 1999 his complaints included occasional 
numbness in the right hand.  In August 1999 he reported 
numbness and tingling of the second and third fingers of the 
right hand.  At his hearing in November 2000 the veteran 
reported that he had numbness in the thumb and first two 
fingers of his right hand.  He stated that he had to quit 
commercial crabbing because of his arm condition.  He related 
that a doctor at the VA Medical Center in Durham, North 
Carolina told him that he had nerve damage that would affect 
his right hand.  He reported receiving treatment at VA 
facilities in Fayetteville, Durham and Greenville, North 
Carolina, including 2-3 months before the hearing.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), Holliday v. 
Principi, U.S. Vet. App. No. 99-1788 (Feb. 22, 2001).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Under the circumstances of this case, and in view of the 
notification and development requirements of the Veterans 
Claims Assistance Act of 2000, the Board finds that the 
veteran should be afforded the opportunity to provide 
objective evidence to support his assertion that he has 
symptoms involving the right hand as a result of his 
residuals of shell fragment wounds of the right upper arm.  
Further, the recent VA treatment records should be obtained.  
The veteran should also undergo medical examination to obtain 
a medical opinion as to whether the veteran has symptoms 
involving the right hand, and, if so, whether such symptoms 
resulted from his residuals of shell fragment wounds of the 
right upper arm.  The record does not reflect that the RO has 
considered the veteran's claim on this basis and the Board is 
precluded from doing so in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  

With regard to the veteran's claim for an increased rating 
for residuals of shell fragment wounds of the right upper 
arm, he has contended that he should have been considered for 
an extraschedular rating because he had to give up his job as 
a commercial fisherman because he was no longer able to work 
the nets and crabpots due to the condition of his arm.

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of this 
claim.  Accordingly, the case is REMANDED for the following 
action:

1.  With any needed assistance from the 
veteran, including obtaining any needed 
signed releases, the RO should request 
up-to-date copies of the records of any 
examination or treatment, VA or non-VA, 
that the veteran has received for a right 
arm disorder, in particular, all records 
from VA facilities in Fayetteville, 
Durham, and Greenville, North Carolina.  
All records so obtained should be 
associated with the claims folder.

2.  After any additional evidence is 
received pursuant to the paragraph 1, the 
veteran should be scheduled for  VA 
orthopedic and neurological examinations 
to determine the nature and extent of any 
disability of the right arm found.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to and be reviewed by the 
physicians designated to examine the 
veteran.  All indicated studies and tests 
should be accomplished, and all clinical 
findings should be reported in detail.  

After examination of the veteran and 
review of his pertinent medical history, 
to include the facts noted herein, the 
examiners should offer an opinion as to 
what, if any, right hand disorder the 
veteran currently has and, if so, whether 
it is at least as likely as not that any 
such disorder resulted from residuals of 
shell fragment wounds sustained during 
service.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth in a typewritten 
report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  Following completion of the requested 
development of the record, and any other 
development deemed warranted by the 
record, the RO should review the claim in 
light of all pertinent evidence and legal 
authority.  The RO must provide full 
reasons and bases for its determinations, 
addressing all matters and concerns noted 
in this REMAND.

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative must be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	William Harryman
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


